Case 3:20-cv-00750 Document 1 Filed 11/16/20 Page 1 of 7 PageID #: 1




                                                          3:20-cv-00750
      Case 3:20-cv-00750 Document 1 Filed 11/16/20 Page 2 of 7 PageID #: 2




       3.      Defendant, Kathy Gibbs, is a resident of Ohio. Ms. Gibbs is a Pharmacist duly

licensed in the state of West Virginia. Kathy Gibbs is the Responsible Pharmacist for CVS

Pharmacy #6281 which is located in Wood County, West Virginia. Ms. Gibbs works, full time,

as a pharmacist in West Virginia and, at all times relevant to the instant civil action, was

employed by West Virginia CVS Pharmacy, LLC. At all times relevant to this Complaint, Ms.

Gibbs was both an agent and employee of West Virginia CVS Pharmacy, LLC., and works as a

retail pharmacist in Pharmacy #6281.

                                  JURISDICTION AND VENUE

       4.      Plaintiffs re-allege and incorporate herein by reference paragraphs 1-3 above

and further states as follows.

       5.      Jurisdiction and Venue are proper in the United States District Court for the

Southern District of West Virginia, Huntington Division, as the actions which form the basis

for the instant civil action occurred in West Virginia; complete diversity of parties exists; and

Defendant CVS transacts business throughout West Virginia, including Cabell County.

                                      STATUTORY NOTICE

       6.      On November 5, 2019,           Plaintiffs provided Notices of Claim(s) and

Certificate(s) of Merit to Defendants, pursuant to West Virginia Code §55-78-6.

       7.      On November 20, 2019, Defendants requested prelitigation mediation

pursuant to West Virginia Code §55-7B-6(g).

       8.      The Parties entered into a "tolling agreement" whereby the Defendants

agreed to an open-ended extension of all statutes of limitations to allow the Parties time to

negotiate a pre-suit settlement of the claim.




                                                2
Case 3:20-cv-00750 Document 1 Filed 11/16/20 Page 3 of 7 PageID #: 3
Case 3:20-cv-00750 Document 1 Filed 11/16/20 Page 4 of 7 PageID #: 4
Case 3:20-cv-00750 Document 1 Filed 11/16/20 Page 5 of 7 PageID #: 5
Case 3:20-cv-00750 Document 1 Filed 11/16/20 Page 6 of 7 PageID #: 6
Case 3:20-cv-00750 Document 1 Filed 11/16/20 Page 7 of 7 PageID #: 7
